DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Amendment filed November 9, 2020 and Information Disclosure Statement (IDS) filed January 26, 2021.  

This application is in condition for allowance except for the presence of claims 15-16 directed to an independent or distinct invention non-elected without traverse in Applicant’s May 21, 2019 Response to Restriction Requirement.  Accordingly, claims 15-16 have been cancelled in the Examiner’s Amendment below.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on January 26, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Examiner’s Amendment

Cancel claims 15-16.  


Allowable Subject Matter

Claims 1-13 and 17-20 are allowed.  

The following is a statement of reasons for allowance: Applicant’s amendments to claim 1 render moot the previously applied rejection under 35 U.S.C. 112(b).  Applicant’s amendments to claim 1 overcome the previously applied rejection U.S. Patent No. 7,626,262 B2 to Otremba et al. for the reasons explained on pages 8-9 of Applicant’s November 9, 2020 Amendment.  
It is noted that the term “open-pored contact piece” has been interpreted as “a contact piece in which pores penetrate from the outside of the contact piece to the inside” per the last paragraph on page 4 of the present specification.  Also, the term “galvanically connected” has been interpreted as meaning connected by galvanic methods or via electroplating per the fourth paragraph on page 4 of the present specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826